Citation Nr: 1137533	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  95-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse for accrued benefits purposes.

2.  Entitlement to service connection for peptic ulcer disease for accrued benefits purposes.


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to February 1974.  The appellant is her surviving son.

These matters come before the Board of Veterans' Appeals (Board) based on a referral issued in an April 2011 Board decision.  Specifically, in the April 2011 decision, the Board noted that, in February 2006, the Board remanded the issues of entitlement to service connection for residuals of a viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain; entitlement to service connection for mitral valve prolapse; and entitlement to service connection for peptic ulcer disease.  Unfortunately, while these claims were being processed, the Veteran passed away in October 2006.  In October 2006, the Veteran's spouse submitted a claim for any accrued benefits that may be due.  In a February 2008 rating decision, the claim for entitlement to service connection for viral syndrome, to include chronic fatigue syndrome, fibromyalgia, and chronic low back pain for accrued benefits purposes was denied.  The claims for entitlement to service connection for mitral valve prolapse and peptic ulcer disease for accrued benefits purposes had yet to be addressed.  As such, the issues of entitlement to service connection for mitral valve prolapse and peptic ulcer disease for accrued benefits purposes were noted in the April 2011 Board decision as having been raised by the record, and, therefore, they were referred to the agency of original jurisdiction (AOJ) for appropriate action.  

Upon remand, the RO did not issue a rating decision with regard to these claims.  Instead, the RO issued the Veteran's spouse a May 2011 supplemental statement of the case (SSOC), which addressed these issues.  As such, the Board notes that these claims for accrued benefits were not properly appealed, as a rating decision was not issued with regard to these claims for accrued benefits. 

However, the Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim.

In the case at hand, the RO issued a SSOC to the Veteran's spouse with regard to the claims for service connection for mitral valve prolapse and peptic ulcer disease for accrued benefits purposes.  Subsequently, evidence was associated with the claims file reflecting that the Veteran's spouse had passed away on January [redacted], 2010.  The Veteran's son was then issued a letter in June 2011 notifying him that his appeal had been certified to the Board.  In July 2011, the Veteran's son was issued another letter informing him that his appeal had been docketed at the Board.  Therefore, despite the fact that the Board specifically referred these issues for initial adjudication by the AOJ in the April 2011 Board decision, and no rating decision has been issued with regard to these claims for accrued benefits, nor has the Veteran's son indicated that he wished to appeal these claims, the Board will construe these claims as being on appeal before the Board, in light of the fact that the Veteran's son was issued a letter informing him that his appeal had been certified to the Board for adjudication and in accordance with the holding of the Court in Percy. 

The Board also acknowledges that this appeal essentially stems from claims filed by the former appellant, the Veteran's spouse.  As noted, the evidence of record reflects that the Veteran's spouse passed away on January [redacted], 2010.  In general, appeals do not continue after the death of the appellant.  However, relevant regulations provide that an eligible person can be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

Under section 5121 of this title, a Veteran's children would be among those eligible to receive accrued benefits.  The definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household at the time of the Veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

In this case, as will be discussed below, the Veteran's son has previously been determined to be permanently incapacitated for self-support, and, as such, the Veteran's spouse could have pursued these claims on behalf of the Veteran's son in addition to himself as the surviving spouse.  Therefore, although the Board can find no specific decision on the issue of substitution, it appears that the RO simply named the Veteran's son as the current appellant in this case, foregoing any official decision on substitution.  Under these circumstances, given the status of the Veteran's son as a helpless child, the Board will accept the RO's action, and proceed to consider the claims on appeal with the Veteran's son as the current appellant. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board has determined that additional development is necessary prior to the adjudication of these claims.

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In this regard, the Board recognizes that an August 2007 VCAA letter was sent to the former appellant, the Veteran's spouse, which addressed the issue of entitlement to accrued benefits.  This letter was sent with regard to an accrued benefits claim that was adjudicated by the Board in April 2011.  However, the current appellant, the Veteran's son, has never received the appropriate notice of VA's duties to notify and to assist with regard to the claims for service connection for mitral valve and peptic ulcer disease for accrued benefits purposes.  The aforementioned August 2007 VCAA letter was sent to the Veteran's spouse, not the current appellant, at an address that does not match the current appellant's address.  There is no indication that the current appellant had any knowledge of this letter.  Moreover, the aforementioned letters that the Veteran received in June 2011 and July 2011 did not list the specific issues on appeal.  As such, the Board finds that a notice letter must be sent to the current appellant, so that he may be fully informed of the issues that are currently on appeal before the Board, the requirements for establishing service connection based on accrued benefits, and his right to provide testimony at a hearing.  

Moreover, the Board notes that permanent incapacity for self-support was established for the appellant in a May 2002 rating decision.  The Board acknowledges that a June 2011 letter was sent to the appellant, which advised him that VA had no record of him appointing a service organization or representative and informed him that he could contact VA for a listing of the recognized veterans service organizations and/or representatives.  The record contains no evidence that the appellant has appointed a representative.  Additionally, the evidence of record does not reflect whether or not the appellant has a legal custodian or guardian.  

In light of the appellant's status of being permanently incapacitated for self-support, the Board finds that, upon remand, the RO should attempt to determine whether the appellant has a legal custodian or guardian who should be informed of all proceedings with regard to these claims.  The appellant should also be informed one more time with regard to his right to appoint a representative.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether the appellant has a legal custodian or guardian.

2. Provide the appellant with another notice with regard to his right to appoint a representative in these matters before VA. 

3. Provide the appellant with notice of the specific issues that are currently on appeal before the Board, appropriate notice of VA's duties to notify and to assist with regard to these claims for accrued benefits, and notice of his right to provide testimony at a hearing. 

4. Conduct any additional development deemed necessary based on responses from the appellant. 

5. Then, readjudicate the claims.  In the event that the claims are not resolved to the satisfaction of the appellant, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the appellant has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


